Exhibit 10.01
 
AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT
 
This amendment is made as of March 30, 2012 (the "Amendment") among HIGHBRIDGE
COMMODITIES FUTURESACCESSSM MASTER FUND LTD., a Cayman Islands exempted company
(the "Fund"), MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, a Delaware limited
liability company (the "Manager"), and HIGHBRIDGE CAPITAL MANAGEMENT, LLC, a
Delaware limited liability company (the "Trading Advisor").
 
WHEREAS, the Fund, the Manager and the Trading Advisor entered into an Amended
and Restated Advisory Agreement dated as of October 31, 2011 (the "Advisory
Agreement"); and
 
WHEREAS, the Fund, the Manager and the Trading Advisor wish to amend the
Advisory Agreement with effect as of the date set forth above as follows.
 
NOW IT IS HEREBY AGREED as follows:
 

 
1.
Section 2(f) of the Advisory Agreement is hereby amended and restated in full to
read as follows:

 
"Delivery of Disclosure Documents and Reports. The Trading Advisor shall, during
the term of this Agreement, deliver to the Funds copies of all disclosure
documents and reports to investors in investment vehicles sponsored or advised
by the Trading Advisor (other than the Funds and investment vehicles formed or
created for investment by employees, directors or principals of the Trading
Advisor) that trade the Trading Program, if any, prepared by the Trading Advisor
promptly following preparation of such disclosure documents or reports. During
the Performance Disclosure Period (as defined below) the Trading Advisor shall
also deliver copies of all disclosure documents, fact cards, annual reports,
semi-annual reports and monthly commentaries with respect to such investment
vehicles that trade a Substantially Similar Trading Strategy (as defined below).
"Performance Disclosure Period" means the period during which the performance of
any investment vehicle or managed account operated or advised by the Trading
Advisor other than the Funds is required by Commodity Regulations or the NFA
Rules to be disclosed in the Disclosure Document. "Substantially Similar Trading
Strategy" means any trading strategy which utilizes the quantitative
economics-based model described in the Trading Advisor Disclosure Document and
has, without giving effect to temporary fluctuations, a substantially similar
exposure to commodity-related assets. In addition, with respect to managed
accounts advised by the Trading Advisor that utilize the Trading- Program, or,
during the Performance Disclosure Period, a Substantially Similar Trading
Strategy, the Trading Advisor shall only be required to deliver to the Funds
copies of only those disclosure documents that are filed or required to be filed
by the Trading Advisor with the NFA. For the avoidance of doubt, this provision
does not obligate the Trading Advisor to deliver disclosure documents and
reports to investors in the Funds."
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
2. 
Except as specifically amended hereto, the Advisory Agreement is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

 

 
3. 
The governing law, counterparties, method of execution, rules of interpretation,
notice and other procedural provisions set forth in the Advisory Agreement shall
be equally applicable to this Amendment.

 

 
4. 
All parties represent and warrant each with respect to itself only that, they
have taken all action required to be taken in order to authorize and effect this
Amendment. This Amendment constitutes a legal, valid and binding and enforceable
obligation of the respective parties.

 

 
5. 
Upon the effectiveness of this Amendment, the parties hereby reaffirm all
representations and warranties made in the Advisory Agreement as amended hereby,
and certify that all such representations and warranties are true and correct in
all respects on and as of the date hereof.

 
 
 
 
 
 
[The remainder of this page is intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have entered into this Amendment on the
date first above written.
 
HIGHBRIDGE COMMODITIES FUTURESACCESSSM MASTER FUND LTD.
 
By: /s/ Deann Morgan                 
Name:  Deann Morgan
Title:    Director
 
 
MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC
 
By: /s/ Deann Morgan                   
Name:  Deann Morgan
Title:    VP - MLAI
 
HIGHBRIDGE CAPITAL MANAGEMENT, LLC
 
By:                                                  
Name: 
Title:    
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereto have entered into this Amendment on the
date first above written.
 
HIGHBRIDGE COMMODITIES FUTURESACCESSSM MASTER FUND LTD.
 
By:                                                              
Name:
Title:
 
MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC
 
By:                                                              
Name:
Title:
 
HIGHBRIDGE CAPITAL MANAGEMENT, LLC
 
By:  /s/ Sebastian Echavarria                   
Name: Sebastian Echavarria
Title:   4/2/2012 Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------